Citation Nr: 0816560	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1951 to September 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2007, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is on 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2008, the veteran requested that his scheduled hearing 
in June 2008 before the Board in Washington, D.C. be 
rescheduled as a video conference hearing at the Waco RO. 

The veteran is entitled to a hearing before a Veterans Law 
Judge, either in person or via video conference in lieu of an 
in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 
38 C.F.R. § 20.700.  

As the request for a hearing change was timely filed under 
38 C.F.R. § 20.704(b), the case is REMANDED for the following 
action:

Schedule the veteran for a 
videoconference hearing.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

